DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 27, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2020.
SEQ ID Numbers 2-8 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 29, 2020.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on October 28, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on January 27, 2021 have been carefully considered but they are not found persuasive for the resaons set forth in the, “Response to Arguments” section.The Rejection:
Claim 1 is indefinite because the metes and bounds surrounding what DNA molecule is embraced by claim 1 is indefinite.  Claim 1 recites that the DNA molecule comprises a “sufficient length” of contiguous nucleotides of SEQ ID Number 5 and this DNA molecule can “function as a DNA probe that hybridizes under stringent conditions with a DNA sequence selected from … SEQ ID NO: 1, 2, 3, 4, and 5” and that this DNA molecule does not hybridize under stringent hybridization conditions with a DNA sequence not comprising a sequence selected from the group consisting of SEQ ID Numbers 1, 2, 3, 4, and 5.
By the claim drafting, claim 1 appears to embrace any stretch of DNA found on 7,450 nucleotides long DNA of SEQ ID Number 5 which can anneal to SEQ ID Numbers 1, 2, 3, 4, and 5 while not annealing to DNA sequence not comprising a sequence from SEQ ID Numbers 1-5.

And while mathematical possibility is not a typical consideration when determining metes and bounds of the claim, under present situation, this sheer potential number of such DNA molecules which are embraced by the large number of bases present in SEQ ID NO: 3, 4, and 5 renders determination of whether or not each of such sequences would be found in unrelated sequences impossible, and thus the metes and bounds of DNA molecules covered by claim 1 and claim 29 are indefinite.Response to Arguments:
Applicants traverse the rejection.
Applicants contend that claim 1 has been amended to further recite that the DNA probe is “diagnostic for event MON88017” (page 4, Response).  Applicants 
Applicants therefore, contend that it is the combination of the inserted DNA and flanking genomic sequence that defines the event and a skilled artisan would therefore clearly understand that a DNA probe “diagnostic for event MON8817” does not encompass “every mathematically possible portion” of contiguous nucleotides found within SEQ ID NO: 5 and that a “sufficient length of contiguous nucleotides of SEQ ID NO: 5 to function as a DNA probe diagnostic for event MON88017 would comprise DNA molecule containing sequence from the inserted DNA and flanking genomic sequence” (page 4, bottom to page 5, Response).
These arguments have been carefully considered but have not been found persuasive for the following reasons.
The most obvious reason that Applicants’ argument not being persuasive is that the claims are drawn to a product, not a method.  The claims are not drawn to a method of detecting the MON88017 even from a sample, wherein the samples involved would necessarily be commensurate with the occurrence of the event.  In other words, in the context of method, one would not construe that a sample 
However, the present claims are not drawn to a method of a particular use nor is it limited to any types of the sample.
The entire breadth of, for example, claim 1, includes a piece of SEQ ID Number 5 which anneals to any portion found on SEQ ID NO: 1, 2, 3, 4, and 5, so long as the DNA molecules does not hybridize under the stringent hybridization conditions with a DNA sequence not comprising the sequence of the same SEQ ID NO: 1, 2, 3, 4, and 5.
Therefore, based on this understanding, any portion found on SEQ ID NO: 5 that can anneal to SEQ ID NO: 1-5, would be embraced by the claim so long as that “portion”, when compared against some arbitrary DNA sequence of, for example, human gene or viral gene, is not found.
There is no way to determine what such portions would be covered because there exists a plurality of nucleic acid sequences portions which can anneal to SEQ ID NO: 1-5 and a plurality of nucleic acid sequences which do not comprise the entirety of SEQ ID NO: 5 (which is over 7 kbps).
In addition, Applicants’ contention that the further recitation of the phrase, “diagnostic event MON88017” further narrows the claim to encompass only a combination of the inserted DNA and flanking genomic sequence, actually further renders the claim indefinite for the below reason.

Applicants’ invention is represented by Figure 2 (reproduced below):

    PNG
    media_image1.png
    362
    1043
    media_image1.png
    Greyscale

	The so-called insertion event if when the “transgene insert DNA” is integrated into corn genome, wherein SEQ ID Number 5 contains the insert DNA sequence, wherein SEQ ID NO: 1 and 2 are the 5’ and 3’ junction region where the transgene insert DNA and corn native genome intersect.  SEQ ID NO: 3 and 4 are regions which include a portion of the transgene insert DNA, the junctions regions of SEQ ID NO: 1 and 2, and the native corn genome sequence which lie outside of the insertion.
	For a nucleic acid sequence portion found on SEQ ID NO: 5 that is complementary to SEQ ID NO: 3, but on a region that is found outside of the junction and the insertion DNA genome thus would be present in non MON88017 events), would this nucleic acid sequence portion be within the claimed embodiment?

Similarly, is any portion found on SEQ ID NO: 5 considered a DNA probe molecule of claim 1?  Since SEQ ID Number 5 in its entirety is not found in other naturally occurring sequences, any portion of SEQ ID NO: 5 would not anneal to any nucleic acid that does not contain the entirety of SEQ ID NO: 5.  However, does that mean any restriction site found on SEQ ID NO: 5 is a probe sequence embraced by claim 1 since the restriction site sequence of SEQ ID NO: 5 is definitely present in SEQ ID NO: 5.
Specifically, positions 1226 to 1250 of SEQ ID NO: 5 is below:
CCCCC CCCTCTCCTC
This sequence is not found in any other sequence as SEQ ID Number 5 is not contained in its entirety (all 7,450 bps) in any other nucleic acids.
But this exact sequence is found in position 11-25 in WO 02/34926 (see below alignment):
Query  1226   CCCCCCCCTCTCCTC  1240
              |||||||||||||||
Sbjct  11     CCCCCCCCTCTCCTC  25

Therefore, a probe comprising this sequence would anneal to SEQ ID Number 5, and would not anneal to any other sequences that does not contain the entirety of 
The fact that the same probe can or cannot be deemed to be capable of detecting MON88017 event evidences that the metes and bounds surrounding this claim is indefinite. 
For these reasons, the rejection is maintained.
Applicants are advised to amend the independent claim to recite that the DNA nucleic acid molecule must comprise sufficiently long complementary sequences to SEQ ID NO: 1 or 2 as SEQ ID NO: 1 or 2 are the only sequences which definitively identify that the insertion event takes place (in both product and method of use context).
Rejection - Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

The rejection of claims 1 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on October 28, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on January 27, 2021 have been carefully considered but they are not found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description Rejection.
The written description requirement ensures that, “an applicant invented the subject matter which is claimed.  Further, the written description requirement for a claimed genus may be satisfied through a sufficient description of a representative number of species by 1) reduction to practice; 2) reduction to drawing; or 3) disclosure of relevant identifying characteristics (i.e., structure of other physical and/or chemical coupled with a known or disclosed correlation between function and structure) (MPEP 2163 at II(A)(3)(a)(ii)).  
Reduction to Practice
	The specification discloses that the invention relates to a glyphosate tolerant and insect resistant (corn rootworm resistant) corn plant MON88017 (sections [0003] and [0007]), wherein the genome of this corn plant represented by SEQ ID NO: 5 comprises a transgene/genomic junction DNA molecule represented by SEQ ID NO: 1 and 2 (section [0011] and [0014]).
	SEQ ID Number 3 is disclosed as being a 3’ region flanking the transgene (section [0016]) and SEQ ID Number 4 is disclosed as being a 5’ flanking region of the transgene insert, wherein the transgene itself is represented by SEQ ID NO: 5.
	The specification discloses two primers represented by SEQ ID Numbers 1 and 2 which comprises the junction regions where the transgene insert and vector sequence intersect (represented graphically In Figure 2).
	SEQ ID Numbers 1 and 2 are specific and contains the junction region where vector and transgene insert intersect, and these are the only species which describes the embodiment of a DNA molecules which comprises sufficient length of SEQ ID NO: 5 that hybridizes to SEQ ID Numbers 1, 2, 3, 4, or 5, but does not hybridize to sequences which does not contain SEQ ID Numbers 1, 2, 3, 4, or 5 in their entirety.
	No other such species are disclosed by the specification.  
seven thousand nucleotides of SEQ ID NO: 5.  Then one must search by blast to determine whether or not such sequence is found in any other non-related sequences which does not contain the entirety of SEQ ID NO: 5.  The process has then continue for all mathematically possible lengths and portions based on SEQ ID Number 5 and determine if this sequence portion shows homology to SEQ ID Number 5 while not having enough homology to a sequence not having the entire SEQ ID Number 5 so as to “not hybridize under a stringent condition.”
The breadth of the claim also covers such sequences for SEQ ID Number 3 which has 1,461 nucleotides and for SEQ ID Number 4 which has 3,525 nucleotides.
	Applicants’ showing of two species (SEQ ID NO: 1 and 2) which anneal to a junction formed between the vector sequence and its insert cannot serve to shown possession of reasonable number of species that embraces this astronomical number of species of DNA molecules. (see MPEP 2163 at II(A)(3)(a)(ii))
Reduction to Drawing
	The specification discloses two species, SEQ ID Numbers 1 and 2.
	No other species is shown.
Disclosure of Relevant Identifying Characteristics
While one could argue that a skilled artisan would be able to identify the “representative number of species” of the DNA molecules embraced by the claim language, the breadth embraced by the claims is unreasonably and mathematically indeterminable.  This is because one cannot determine what species are embraced by the large genus embraced by the claims unless every single such species are fabricated and tested.
	Therefore, for the foregoing reasons, the genus embraced by the claims is not sufficiently described by the number of species disclosed in the specification, and therefore, the specification lacks written description of the claims.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants state that a written description cannot be lacking for what is literally described and argue that the recited DNA molecules have literal written support by virtue of the sequence listing (page 5, Response).
	This argument is not found persuasive because: 1) Applicants claims are not drawn to SEQ ID NO: 5 (referring to Applicants’ example), nor are Applicants’ claims drawn to a specific portion of SEQ ID NO 5.  Rather, Applicants’ claims are directed to any piece of DNA molecule that can function as a probe by “hybridizing” to any portion on SEQ ID NO: 5, so long as that portion does not exist in an arbitrary DNA sequence of choice.  As stated above, such arbitrary DNA 
	Therefore, contrary to Applicants’ assertion, SEQ ID NO: 5 does not “literally” describe what is being claimed.  In addition, lack of written description rejection is proper when the application as filed does not reasonably describe a reasonable number of species embraced by the claim directed to a genus (see MPEP 2163 at II(A)(3)(a)(ii)).
With regard to Applicants’ arguments directed to discovering a reasonable number of species based on technique readily available to design DNA molecules (page 5, Response), this argument is not found persuasive because the Office maintains that based on the sheer number of potential species embraced by the genus, a potential method to identify would not justify description.
As stated in University of California v. Eli Lilly and Co. at page 1404:

An adequate written description of a DNA ... "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself."   Id. at 1170, 25 USPQ2d at 1606.  

	Therefore, for the foregoing reasons, the genus embraced by the claims is not sufficiently described by the number of species disclosed in the specification, and, the specification lacks written description of the claims.

Claim Rejections - 35 USC § 102
The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Levine, E.B. (US 2002/0102582 A1, published August 1, 2002) made in the Office Action mailed on October 28, 2020 is withdrawn in view of the argument presented in the Amendment received on January 27, 2021.

Claim Rejections - 35 USC § 103
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine, E.B. (US 2002/0102582 A1, published August 1, 2002) made in the Office Action mailed on October 28, 2020 is withdrawn in view of the argument presented in the Amendment received on January 27, 2021.

Conclusion
	No claims are allowed. 
	Applicants are advised to consider requiring the DNA molecule to comprise sufficient number of complementary bases to SEQ ID Numbers 1 or 2 so as to hybridize under stringent conditions, as these sequences are the unique junction regions that positively identify that MON88017 event takes place during corn crossing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 30, 2021
/YJK/